836 F.2d 1347
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Samuel John Major DAVIS, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
Nos. 87-6055/56/57/58.
United States Court of Appeals, Sixth Circuit.
Jan. 12, 1988.

1
Before ENGEL and RYAN, Circuit Judges, and DAVID S. PORTER, Senior District Judge.*

ORDER

2
In these consolidated appeals this pro se petitioner seeks review of four separate judgments of the district court which dismissed his motions to vacate sentence pursuant to 28 U.S.C. Secs. 2241 and 2255.  Petitioner now moves for the appointment of counsel.  Upon review of the records and the briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
For the reasons stated in the district court's memoranda and orders, the motion for appointment of counsel is hereby denied and the final judgments entered September 4, 1987, are hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  See also, Wright v. United States Board of Parole, 557 F.2d 74, 77 (6th Cir.1977).



*
 The Honorable David S. Porter, Senior U.S. District Judge for the Southern District of Ohio, sitting by designation